COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      In the Interest of B. K. G. D. aka B. G. v. Department of Family and
                          Protective Services

Appellate case number:    01-20-00057-CV

Trial court case number: 2018-04694J

Trial court:              313th District Court of Harris County

       The motion for rehearing is denied.


       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly______
                   Acting for the Court


Panel consists of Justices Keyes, Kelly, and Landau.

Date: __November 19, 2020____